Citation Nr: 1022462	
Decision Date: 06/17/10    Archive Date: 06/24/10

DOCKET NO.  08-07 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran served on active duty from March 1946 to August 
1947.  He died in May 2006.  The appellant is his surviving 
spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

The Board observes that the appellant requested a hearing 
before a Veterans Law Judge sitting at the RO in her January 
2008 substantive appeal (VA Form 9).  Therefore, she was 
scheduled for her requested hearing in April 2010; however, 
on the day of her hearing, she withdrew her hearing request 
and indicated that she wished for the Board to make a 
decision on her claim.  Therefore, the appellant's request 
for a Board hearing is withdrawn.  38 C.F.R. § 20.704(e) 
(2009). 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is 
necessary to ensure that due process is followed and that 
there is a complete record upon which to decide the 
appellant's claim so that she is afforded every possible 
consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran died in May 2006.  The death certificate reflects 
that the immediate cause of death was metastatic esophageal 
carcinoma.  Carcinoma of the colon was noted to be a 
significant condition contributing to death but not related 
to the immediate cause of death.  

At the time of the Veteran's death, he was service-connected 
for residuals of a gunshot wound to the left thigh (muscle 
group XV), status post knee replacement; osteomyelitis of the 
left femur; and right knee replacement.  The appellant 
contends that the Veteran's service-connected disabilities, 
to specifically include his osteomyelitis of the left femur, 
combined to hasten his death.  She alleges that, when the 
Veteran was diagnosed with his fatal cancer, he was unable to 
receive chemotherapy as a result of his weakened condition, 
which was due to his service-connected disabilities, to 
specifically include his osteomyelitis.  As such, the 
appellant claims that service connection for the cause of the 
Veteran's death is warranted.

The Board finds that a remand is necessary in order to obtain 
outstanding treatment records as well as a medical opinion.  
With respect to the former, the Board observes that, while 
there are statements from the physicians who treated the 
Veteran immediately prior to his death, there are no records 
documenting his treatment after 2003.  Therefore, the 
appellant should be requested to identify all physicians who 
treated the Veteran after 2003, to include those who treated 
him for his fatal cancer, and VA should attempt to obtain 
such records.  

Regarding the latter, the Board notes that in a June 2006 
statement, Dr. Soltan, who signed the Veteran's death 
certificate, indicated that the Veteran had been under his 
care for metastatic esophageal and colon cancer and had been 
offered the option of palliative chemotherapy for life 
prolongation and symptom control.  Dr. Soltan stated that the 
Veteran was informed that chemotherapy was associated with an 
increased risk of activation of his underlying osteomyelitis 
and ultimately opted not to receive chemotherapy.  In a March 
2007 statement, Dr. Soltan further indicated that the Veteran 
had osteomyelitis, which aggravated the cancer, and could not 
undergo treatment due to osteomyelitis.  Additionally, in a 
June 2006 statement, Dr. Bruce stated that the Veteran was 
seen in April 2006 and was diagnosed with esophageal cancer 
with metastases to the liver.  He further indicated that he 
had arranged for chemotherapy, but the Veteran declined based 
on the risk of osteomyelitis recurring in his left femur.  
Dr. Bruce stated that it stood to reason that the Veteran's 
demise may have been accelerated by the fact that he could 
not take chemotherapy because of his history of 
osteomyelitis.  Therefore, the Board finds that a remand is 
necessary in order to obtain an opinion regarding whether the 
Veteran's service-connected disabilities, to include his 
osteomyelitis, caused or contributed to his death, or whether 
the Veteran's cause of death was otherwise related to his 
military service.  See DeLaRosa v. Peake, 515 F.3d 1319, 1322 
(Fed. Cir. 2008),

Additionally, the Veterans Claims Assistance Act of 2000 
(VCAA) and implementing regulations impose obligations on VA 
to provide claimants with notice and assistance.   In the 
context of a claim for dependency and indemnity compensation 
(DIC), which includes a claim of service connection for the 
cause of the Veteran's death, section 5103(a) notice must be 
tailored to the claim.  The notice should include (1) a 
statement of the conditions, if any, for which a Veteran was 
service connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service-connected.  Hupp v. Nicholson, 21 
Vet. App. 342, 352- 53 (2007).  The appellant has not yet 
been provided notice consistent with Hupp.  Therefore, on 
remand, she should be provided with proper VCAA notice.




Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Send the appellant a corrective notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that includes (1) a statement 
of the condition(s) for which the Veteran 
was service-connected at the time of his 
death (residuals of a gunshot wound to the 
left thigh [muscle group XV], status post 
knee replacement; osteomyelitis of the 
left femur; and right knee replacement); 
(2) an explanation of the evidence and 
information required to substantiate a DIC 
claim based on a previously service-
connected condition; and (3) an 
explanation of the evidence and 
information required to substantiate a DIC 
claim based on a condition not yet 
service-connected in accordance with Hupp, 
supra.

2.  The appellant should be requested to 
identify all physicians who treated the 
Veteran after 2003, to include those who 
treated him for his fatal cancer and Drs. 
Soltan and Bruce.  After securing any 
necessary authorization from her, obtain 
copies of any records the appellant 
identifies, to include those from Drs. 
Soltan and Bruce.  All requests and all 
responses, including negative responses, 
must be documented in the claims file.  
All records received should be associated 
with the claims file.  If any records 
cannot be obtained after reasonable 
efforts have been expended, the appellant 
should be notified and allowed an 
opportunity to provide such records, in 
accordance with 38 C.F.R. § 3.159(c)&(e).

3.  After the above development has been 
completed and all outstanding records have 
been associated with the claims file, the 
claims file should be forwarded to an 
appropriate medical professional to obtain 
an opinion regarding the cause of the 
Veteran's death.  The claims file, to 
include a copy of this Remand, must be 
made available to and be reviewed by the 
examiner.  After a full review of the 
claims file, the examiner should offer an 
opinion on the following:

(A)  Is it likely, unlikely, or at 
least as likely as not that the 
Veteran's service-connected 
osteomyelitis of the left femur caused 
or aggravated his carcinoma of the 
colon and/or metastatic esophageal 
carcinoma?

(B)  Was the Veteran's residuals of a 
gunshot wound to the left thigh (muscle 
group XV), status post knee 
replacement; osteomyelitis of the left 
femur; and/or right knee replacement 
the principal or a contributory cause 
of his death?

(C)  Were the Veteran's residuals of a 
gunshot wound to the left thigh (muscle 
group XV), status post knee 
replacement; osteomyelitis of the left 
femur; and/or right knee replacement, 
singly or jointly with some other 
condition, the immediate or underlying 
cause of death, or etiologically 
related thereto?

(D)  Did the Veteran's residuals of a 
gunshot wound to the left thigh (muscle 
group XV), status post knee 
replacement; osteomyelitis of the left 
femur; and/or right knee replacement 
contribute substantially or materially 
to cause his death (i.e., that it 
combined to cause death or that it 
aided or lent assistance to the 
production of the death)?  In rendering 
an opinion regarding this question, the 
examiner is advised that it is not 
sufficient to show that it casually 
shared in producing death, but rather 
it must be shown that there was a 
causal connection.  Additionally, the 
examiner is notified that service-
connected diseases or injuries 
involving active processes affecting 
vital organs should receive careful 
consideration as a contributory cause 
of death, the primary cause being 
unrelated, from the viewpoint of 
whether there were resulting 
debilitating effects and general 
impairment of health to an extent that 
would render the person materially less 
capable of resisting the effects of 
other disease or injury primarily 
causing death.

(E)  Was the Veteran's cause of death 
otherwise related to his military 
service? 

In offering any opinion, the examiner must 
consider the evidence of record, to 
specifically include the statements from 
Drs. Soltan and Bruce.  The rationale for 
any opinion offered should be provided.  

4.  After completing the above, and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraphs, the appellant's claim should 
be readjudicated based on the entirety of 
the evidence.  If the claim remains 
denied, the appellant and her 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

